


Exhibit 10.18
 
Summary of Non-Employee Director Compensation Program
 
Effective January 1, 2007 the following compensation program applied to
non-employee directors of Compass Minerals:
 
1)  
Each non-employee director will receive an annual cash retainer of $40,000 per
year, which amount may be received either in cash or deferred into the
Directors’ Deferred Compensation Plan at the election of the director;

 
2)  
Each non-employee director will receive an equity award of $50,000 per year,
which amount may be deferred into the Directors’ Deferred Compensation Plan or
taken in shares of stock of the Company. Deferred amounts are converted into
units equivalent to the value of the Company’s common stock and accumulated
deferred fees are distributed in common stock.  Each non-employee member of the
Board of Directors is required to obtain ownership in Company stock (or its
equivalent) equal to five times the annual cash retainer, which amount is to be
achieved within five years of joining the Board, and maintain at least five
times the annual cash retainer in stock ownership (or its equivalent) while on
the Board;

 
3)  
Additional annual retainer compensation for the chair of the Audit Committee in
the amount of $15,000 per year, for the chair of the Compensation Committee in
the amount of $7,500, and for the chairs of the Nominating/Corporate Governance
and Environmental, Health and Safety Committees in the amount of $5,000 per
year; and

 
4)  
Additional annual retainer compensation for the Lead Independent Director in the
amount of $15,000 per year for 2007.

 



 
 

--------------------------------------------------------------------------------

 
